KRUEGER, Judge.
Appellant was convicted of the offense of burglary on an indictment which charged him with the primary offense of burglary and also charged that theretofore he had been twice convicted of felonies less than capital. His punishment was assessed at confinement in the state penitentiary for life.
*491The record is before us without any bills of exception or any objections to the court’s charge. The indictment seems to be in due and legal form. Consequently, the only question presented for review is the sufficiency of the evidence to sustain his conviction. We have carefully reviewed the statement of facts and find that the evidence is ample to sustain every allegation in the indictment.
The judgment of the trial court is affirmed.
Opinion approved by the court.